    Case 1:20-cv-00135-LMB-IDD Document 2 Filed 02/06/20 Page 1 of 2 PageID# 16


AO 440(Rev. 06/12) Summons in a Civil Action


                                    United States District Court
                                                            ..... fw5he__!, 3 1': Z !
                                                     Eastern i5istrict of Virginia

                       Larry Klayman




                           Plaintiff(s)
                               V.                                         Civil Action No

                       Thomas Fitton




                         De/endant(s)


                                                  SUMMONS IN A CIVIL ACTION


To: (Defendant's name and address) Thomas Fitton
                                      5245 42nd Street NW
                                          Washington DC 20015




         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Larry Klayman
                                      7050 W. Palmetto Part Road #15-287
                                      Washington DC 20006




        If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT



Date:
                                                                                      Signature ofClerk or Deputy Clerk
Case 1:20-cv-00135-LMB-IDD Document 2 Filed 02/06/20 Page 2 of 2 PageID# 17
